 1
 2
 3                                                                JS-6
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     BANK LEUMI USA,                               Case No. CV 17-7183-MWF-SSx
11
                 Plaintiff,
12                                                 JUDGMENT
13        vs.
14 R&R FOOD SERVICES LLC, an
   Oklahoma limited liability company, and
15
   Robert L. Brown, Jr., an individual,
16
               Defendants.
17
18
19         In accordance with the Order Granting Plaintiff Bank Leumi USA’s
20   Motion for Default Judgment Against Defendant R&R Food Services LLC
21   (Docket No. 69) and pursuant to Rule 54 of the Federal Rules of Civil Procedure,
22         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as
23   follows:
24         1. Judgment is entered in favor of Plaintiff on its first claim for relief
25   seeking “judicial declaration stating that [Plaintiff] did not violate any contractual
26   agreement or standard of care owed to [Defendant R&R], if any, and that
27   [Plaintiff] acted properly in providing [Blackstone Consulting, Inc.] and its
28   agents with access to the Account.” (Complaint ¶ 20 (Docket No. 1)).

                                               1
1         2. Plaintiff is awarded costs of $1,188.79.
2

3

4    Dated: November 5, 2018        _____________________________________
5
                                         MICHAEL W. FITZGERALD
                                          United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
